DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-6, 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Olivares, fang and Saboune teaches that it was known in the art to provide a system for automated generation of control signals for sexual stimulation devices synchronized with a video of sexual activity. The prior art fails to teach or suggest “receive a plurality of videos representing a type of sexual activity; process each video through a first machine learning algorithm trained to segment the video into foreground objects and background objects; identify a pattern of movement of a foreground object in each segmented video; process the pattern of movement identified in each segmented video through a second machine learning algorithm trained to identify a plurality of pattern states and probabilities of transferring from one of the plurality of pattern states to another of the plurality of pattern states; create a sequence of pattern states from the pattern states and probabilities, the sequence representing a model of typical movements found in the type of sexual activity represented by the plurality of videos”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Quigley et al. (US Pub. 2013/0038792) discloses a system for synchronization of haptic data and media data. 
	Anderson et al. (US Pub. 2013/0198625) discloses a system for generating haptic feedback and receiving user inputs. 
	Strong (US Pub. 2012/0304216) discloses a system for presentation management of erotica-related media content. 
	Salvador et al. (US Pat. 9,396,180) discloses analyzing video content and presenting information corresponding to video content to users. 
	Driscoll et al. (US Pub. 2016/0000641) discloses data acquisition and analysis of human sexual response using personal massaging device. 
	Kender (US Pub. 2008/0310709) discloses annotating video segments using feature rhythm models. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        July 17, 2021